Opinion of the Court
FeRGüson, Judge:
Despite the evidence presented in extenuation and mitigation, the law officer’s instructions on the maximum sentence were limited to a statement of the possible penalty and the mechanics of voting. This was error and, under the circumstances, prejudicial to the substantial rights of the accused. United States v Wheeler, 17 USCMA 274, 38 CMR 72.
The decision of the board of review is reversed and the record of trial is returned to the Judge Advocate General of the Army. The board may reassess the sentence in light of the error or order a rehearing thereon.
Chief Judge Quinn and Judge Kil-day concur.